56 F.3d 59NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.
Anthony SOLIMINE, Plaintiff, Appellant,v.Ortho McNEIL, et al., Defendants, Appellees.
No. 94-1944.
United States Court of Appeals,First Circuit.
May 30, 1995.

Anthony Solimine on brief pro se.
D.Mass.
AFFIRMED.
Before TORRUELLA, Chief Judge, SELYA and BOUDIN  Circuit Judges.
PER CURIAM.


1
We have reviewed appellant's brief and the record on appeal.  We affirm essentially for the reasons stated in the district court's memorandum, dated April 26, 1994.


2
Appellant's "motion for leave to file up to ten (10) page memorandum on supplemental authorities and an appendix" and "motion for leave to file brief memorandum of supplemental authorities" are denied.  They are extremely tardy and, in any event, present nothing of merit.


3
Appellant's motion for oral argument is denied.


4
The district court's order of dismissal is affirmed.